       Case 1-19-44444-nhl            Doc 36       Filed 10/28/19    Entered 10/28/19 15:34:02




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:                                                      Chapter 11

        4218 PARTNERS LLC

                                                            Case No. 19-44444(nhl)

                                             Debtor
--------------------------------------------------------x

                                      CERTIFICATE OF SERVICE


                 Isaac Nutovic, certifying under penalty of perjury says:

                 I am not a party to the action. I am over the age of eighteen years.

               On October 28, 2019, I served a copy of the documents referenced below by
causing true and correct copies of the same to be sent via the US Postal Service with postage
prepaid thereon, to the parties listed on the attached service list.



DOCUMENT 1:               Notice of Bar Date




Dated: New York, New York
       October 28, 2019


                                                                     s/ IsaacNutovic
                                                                    Isaac Nutovic, Esq.
     Case 1-19-44444-nhl       Doc 36    Filed 10/28/19   Entered 10/28/19 15:34:02




                                   Service list

Law office Of Mordy Flam
266 East Broadway Suite B706
New York NY 10002

Avalon Designs Inc
2023 60th Street
Brooklyn NY 11204

YM Blueprints
4820 16th Ave
Brooklyn NY 11204

Department of Finance NYC
PO Box 680
Newark NJ 07101-0680

DEP NYC Water Board
PO Box 11863
Newark NJ 07101-0680

Snap Developers LLC
1450 37th Street
Brooklyn NY 11218

Rosen & Associates, P.C.
Counsel to Maguire Ft. Hamilton LLC
747 Third Avenue
New York, NY 10017-2803

KRISS & FEUERSTEIN LLP
Jerold C. Feuerstein, Esq
Stuart L. Kossar, Esq.
360 Lexington Avenue, Suite 1200
NY NY 10017

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

New York State Department of Taxation & Finance
Bankruptcy Section P O Box 5300
Albany New York 12205-0300
     Case 1-19-44444-nhl        Doc 36   Filed 10/28/19   Entered 10/28/19 15:34:02




NYC Office of Administrative Trials and Hearings
66 John Street, 10th Floor
New York NY 10038

City of New York Law Department
Bankruptcy Section
100 Church Street New
York, NY 10007

Office of the United States Trustee
201 Varick St #1006,
New York, NY 10014

NYC Water Board
Andrew Rettig, Assistant Counsel
59-17 Junction Blvd, 13th Floor
Elmhurst, NY 11373-5108
